DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1, 3‐11, 13‐16, and 18‐20 is/are pending.
Claims 2, 12 and 17 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3‐11, 13‐16, and 18‐20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 11 and 16 recite a limitation “a second guideline included at a center of the image data”.  It is unclear whether the limitation means “a second guideline passed through a center of the image data” or “a second guideline included at a center region of the image data”. The ambiguity introduced from the recited limitation renders the claim indefinite.

Claim(s) 3‐10, 13‐15 and 18‐20 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 4, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leleve et al (US2007/0165909) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235).

Regarding claims 1, 11 and 16, Leleve teaches a method comprising:
receiving image data from a device mounted in a vehicle;
\\generating an alignment template using a machine learning model;\\
presenting the alignment template in a user interface of the device as an overlay on the image data,
wherein the alignment template comprises a first guideline overlying a \\vehicle\\ structure included at a lower portion of the image data, and a second guideline included at a center of the image data for determining a target alignment of the device to capture images from the vehicle for an application; and
processing the image data against the alignment template to determine an alignment of the device in relation to the target alignment.
(Leleve, Figs. 1-2; “four parallel white lines on the ground: the inner two lines l1 and l2 are discontinuous lines and the outer two lines l3 and l4 are emergency stopping strips. The vanishing point is the point P of convergence of the lines l1 and l2. The vanishing line Lf is the vertical line passing through P. The line Lm is the middle line, also referred to simply as the middle, separating the image vertically into two portions of the same size. Until the lines Lf and Lm are merged, the orientation of the camera is not optimal. Angularly displacing the camera causes the vanishing line to be displaced, whereas the middle line remains identical. Thus, angularly displacing the camera allows the position of the vanishing line Lf relative to the middle line Lm to be varied”, [0055-0056], Lf and Lm are for azimuth/horizontal orientation adjustment; “Until the lines Hf and Hm are merged, the vertical orientation of the camera is not optimal”, [0057-0058]; Hf/Hm for elevation/vertical orientation/ inclination adjustment; Fig. 2, screen 3)
(In one particular scenario, the system generated horizontal Hf for the vertical alignment in Fig. 1B based on the vanishing point P may be already aligned or nearly aligned with Hm (the horizontal middle line) in the vertical direction, i.e., the system generated alignment guideline Hf passes through the center region of the image (=> “second guideline”) because Hm passes through the center region of the image. On the other hand, in the same scenario, the system also generates vertical Lf based on the vanishing point P as shown in Fig. 1A. The vertically oriented alignment guideline Lf extends from top to bottom of the image. That is, the system generated alignment guideline Lf overlays the road structure in the lower portion of the image (=> “first guideline”))
	Leleve does not explicitly disclose but Wang teaches:
	generating an alignment template using a machine learning model;
(Wang, Fig. 5; “the image alignment unit 220 estimates a camera pose of an input image 313 based on at least one learned feature database (e.g., a learned feature database 320 trained by the training system 190 in the training phase) to localize its camera pose, and aligns the input image 313 to a desired camera pose to produce an aligned image 360”, [0051]; “the image alignment unit 220 determines a single 3D rectangular surface 355 to utilize as an approximated bounding box for all fine-grained object categories”, [0055]; bounding box 355 is an alignment template for a particular object (a POS terminal 50) based on a machine learning model, and is used for aligning  image 313)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the system or method of Leleve in order to automatically align an image based on a particular feature in the image using a neural network for determining a correct alignment of the particular feature. The combination of Leleve and Wang also teaches other enhanced capabilities.
	The combination of Leleve and Wang does not explicitly disclose but Murad teaches:
	a first guideline overlying a vehicle structure included at a lower portion of the image data;
(Murad, Fig. 5; the alignment guidelines 84 may extend to reach the rear portion 18-1 of the rear bumper 18 (a vehicle structure) in the bottom portion of the image, [0058, 0060-0063])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Murad into the modified system or method of Leleve and Wang in order to accurately align a captured image in reference to a fixed vehicle reference structure in addition to a road structure reference (e.g., the vanishing point P of Leleve, Fig. 1A). The combination of Leleve, Wang and Murad also teaches other enhanced capabilities.

Regarding claims 4, 14 and 19, the combination of Leleve, Wang and Murad teaches its/their respective base claim(s).
The combination further teaches the method of claim 1,
wherein the processing of the image data is performed using the machine learning model, and
wherein the machine learning model includes a deep neural network.
(Wang, see comments on claim 1; “Conventionally, labeling/localizing discriminative parts is performed using either manual parts annotation or image segmentation, and learning appearance descriptors is performed using a multi-layer deep neural network”, [0003, 0019])

Claim(s) 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leleve et al (US2007/0165909) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235) and Ribble et al (US9794552).

Regarding claims 3, 13 and 18, the combination of Leleve, Wang and Murad teaches its/their respective base claim(s).
The combination further teaches the method of claim 1,
wherein the device is mounted to a rear view mirror of the vehicle facing out through the windshield, and
(Leleve, Fig. 2, “the camera is installed behind the windscreen, under the central rear-view mirror”, [0010, 0060])
wherein the vehicle structure is a hood of the vehicle.
The combination of Leleve, Wang and Murad does not expressly disclose but Ribble teaches:
(Ribble, Fig. 2, “bottom of field of view line 204”, c4:10-15; “determine calibration parameters describing the location of the bottom of the field of view (e.g., where the vehicle hood blocks the view of the road)”, c2:45-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ribble into the modified system or method of Leleve, Wang and Murad in order to align a captured front-view image in reference to the front hood of a vehicle. The combination of Leleve, Wang, Murad and Ribble also teaches other enhanced capabilities.

Claim(s) 5-8, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leleve et al (US2007/0165909) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235) and Cluff et al (US2014/0168377).

Regarding claims 5, 15 and 20, the combination of Leleve, Wang and Murad teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the presenting of the alignment template is performed under an initial alignment mode of operation of the application executing on the device.
(Leleve, see comments on claim 1; Figs. 1-2, there is always an initial alignment operation when the camera is first turned on and the alignment markers Lf/Lm and Hf/Hm are initially not aligned and coincided together; when a user rotates the camera for alignment, the camera takes new images from the front for the user to determine if the alignment markers are aligned; the alignment process can take multiple times before the alignment markers align, i.e., an initial operation and the follow up operations, “In order to provide easy adjustment, the displayed image is updated at regular intervals so that the user is able to follow, on the screen, the consequences of the displacement carried out. The user can see for himself when the orientation of the camera is correct”, [0064])
(On the other hand, Cluff teaches an electronically tunable camera system for alignment, “By iteratively repeating the alignment process, stereoscopic cameras (20, 22) of the system 10 may be electronically aligned, and so do not need to rely on a rigid structure for mounting the stereoscopic cameras”, [0064]; this system allows for periodically performing realignments after the initial alignment process; “alignment of the stereoscopic cameras can be performed on a continuous or periodic basis so that any misalignment due to temperature fluctuations, damage to the vehicle, or other causes of misalignment can be detected and corrected”, [0064]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Cluff into the modified system or method of Leleve, Wang and Murad in order to enable an automatic camera alignment system using electronically tunable cameras for periodic corrections of misalignment. The combination of Leleve, Wang, Murad and Cluff also teaches other enhanced capabilities.

Regarding claim 6, the combination of Leleve, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 5, further comprising:
providing data indicating a completion of the initial alignment mode of operation based on determining that the image data indicates that the device alignment matches the target alignment within a threshold alignment value.
(Leleve, Cluff, see comments on claim 5; Cluff, periodically repeating alignment processes after the first alignment)

Regarding claim 7, the combination of Leleve, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 6, further comprising:
after the completion of the initial alignment mode of operation, initiating a capture of additional image data from device;
processing the additional image data to determine that a quality of the additional image data meets a quality criterion associated with the application.
(Leleve, Cluff, see comments on claim 5)

Regarding claim 8, the combination of Leleve, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 7, further comprising:
initiating an active mode of operation for collecting application image data for the application using the device based on determining that the quality of additional image data meets an image quality criterion.
(Leleve, Cluff, see comments on claim 5; “When the horizontal orientation and vertical inclination are adjusted correctly, the camera is optimally oriented”, [0058]; after the alignment, the camera can be used normally to capture images for any applications)

Regarding claim 10, the combination of Leleve, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 6, further comprising:
after the completion of the initial alignment mode of operation, initiating a periodic alignment check of the device.
(Leleve, Cluff, see comments on claim 5; Cluff, periodically repeating alignment processes after the first alignment)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leleve et al (US2007/0165909) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235), Cluff et al (US2014/0168377) and Ribble et al (US9794552).

Regarding claim 9, the combination of Leleve, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination of Leleve, Wang, Murad, Cluff and Ribble teaches the method of claim 8, wherein the application image data is collected by the application for generating digital map data.
(Ribble, “vehicle event recorder 102 comprises map data”, c3:15-20)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2021 has been entered.


Response to Arguments
Applicant's arguments filed on 10/25/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/4/2022